Citation Nr: 1814135	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  10-21 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a rating in excess of 10 percent prior to January 22, 2015, and in excess of 40 percent thereafter, for lumbosacral strain with degenerative disc disease.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1976 to October 1980.  During his service, the Veteran received the Air Force Longevity Service Award, Air Force Outstanding Unit Award, and Air Force Good Conduct Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 


FINDINGS OF FACT

1. For the period prior to January 22, 2015, the Veteran's back disability was characterized by pain, flare-ups and forward flexion to 40 degrees. 

2. For the period starting January 22, 2015, the Veteran's back disability has been characterized by pain, flare-ups and forward flexion to 10 degrees.


CONCLUSIONS OF LAW

1. For the period prior to January 22, 2015, the criteria for a rating of 20 percent, and no higher, for lumbosacral strain with degenerative disc disease have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.71a, Diagnostic Code 5242 (2017).

2. For the period starting January 22, 2015, the criteria for a rating in excess of 40 percent for lumbosacral strain with degenerative disc disease have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.71a, Diagnostic Codes 5242 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable Law

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, staged ratings for the disability on appeal have already been assigned; accordingly, the Board will discuss the propriety of the ratings assigned at each stage.

The Veteran's service-connected lumbosacral strain with degenerative disc disease has been rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5242.  Under DC 5242, the back condition is to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or, localized tenderness not resulting in abnormal gait or abnormal spinal contour.

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.

Analysis

The Veteran contends that he is entitled to an increased rating for his lumbosacral strain with degenerative disc disease because the current assigned 10 percent rating for the period prior to January 22, 2015, and 40 percent thereafter, do not adequately represent the severity of his condition.  For the initial stage of this appeal, the Board finds that the Veteran's back disability was characterized by flare-ups, pain and forward flexion limited to 40 degrees.

In connection with his claim, the Veteran underwent a VA examination in September 2007.  The Veteran's posture and gait were observed as normal.  On range of motion testing, the Veteran's forward flexion was to 80 degrees with pain at 75 degrees; extension to 20 degrees with pain at 20 degrees; right lateral flexion to 20 degrees with pain at 20 degrees; left lateral flexion to 20 degrees with pain at 20 degrees; right lateral rotation to 30 degrees with pain at 25 degrees; and, left lateral rotation to 30 degrees with pain at 25 degrees.  

The Veteran underwent a second VA examination in September 2008.  However, the Veteran disagreed with the thoroughness and accuracy of the examination.  Specifically, the Veteran indicated that the examiner did not accurately note at which point the Veteran began to experience pain on flexion nor did the report note the Veteran's use of the examiner's desktop to support himself while flexing and straightening his back. See May 2009 Notice of Disagreement.  The Board finds the Veteran's contentions to be credible; accordingly, the Board will not consider the September 2008 VA examination report.  

In May 2012, the Veteran underwent a third VA examination.  The Veteran reported flare-ups of back pain that render him unable to work.  On range of motion testing, the Veteran's forward flexion was to 70 degrees, extension to 20 degrees, right lateral flexion to 20 degrees, left lateral flexion to 20 degrees, right lateral rotation to 20 degrees, and left lateral rotation to 20 degrees. 

The Veteran also submitted private treatment records in support of his claim.  In a June 2008 treatment note, the Veteran was noted to have pain all along the posterior superior iliac crest, and flexion was limited to approximately 40 degrees. See June 2009 Private Treatment Records, p. 4.  

Affording the Veteran the benefit of the doubt, the Board finds that the Veteran's disability picture more closely approximates the picture contemplated at the 20 percent rating for the period prior to January 22, 2015.  A rating of 40 percent requires forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  The evidence of record does not demonstrate either of these characteristics, but instead demonstrates pain and flexion limited to 40 degrees at worst.  Accordingly, the Board concludes that a rating of 20 percent, and no higher, for lumbosacral strain with degenerative disc disease for the period prior to January 22, 2015 is warranted.

For the period starting January 22, 2015, the Board finds that there is insufficient evidence to warrant a rating in excess of 40 percent for lumbosacral strain with degenerative disc disease.  The Veteran underwent a VA examination in August 2015.  The initial range of motion testing caused the Veteran to have a flare-up of pain but his flexion was limited to 20 degrees, extension to 5 degrees, right lateral flexion to 10 degrees, left lateral flexion to 10 degrees, right lateral rotation to 15 degrees, and left lateral rotation to 15 degrees.  The examiner also observed generalized tenderness and guarding which resulted in an abnormal gait and spinal contour.  There was no ankylosis of the spine noted.

The Veteran underwent a second VA examination in May 2016.  On range of motion testing, the Veteran's forward flexion was to 10 degrees, extension to 5 degrees, right lateral flexion to 10 degrees, left lateral flexion to 10 degrees, right lateral rotation to 20 degrees, and left lateral rotation to 20 degrees.  While the Veteran was not examined immediately after repetitive use over time, the examiner noted that all motions were limited to 10 degrees after repeated use over time.  There was no ankylosis noted.

In the Veteran's private VA treatment records, the Veteran's back disability appears to be similar to that observed during the VA examinations with pain and limited range of motion in all directions. See September 2016 CAPRI, pp. 64, 93; December 2015 Private Treatment Records, pp. 1-2.  However, there is no indication that the Veteran has had ankylosis of the thoracolumbar spine.

In light of the evidence, the Board finds that there is insufficient evidence to warrant a rating in excess of 40 percent for the period starting January 22, 2015.  In order to receive a higher evaluation, the evidence must demonstrate unfavorable ankylosis.  The evidence does not demonstrate unfavorable ankylosis; rather, the evidence shows that the Veteran's forward flexion is limited to less than 30 degrees.  The pain and flare-ups that the Veteran experiences are contemplated by the assigned 40 percent rating.  Accordingly, the Board concludes that a rating in excess of 40 percent for lumbosacral strain with degenerative disc disease for the period starting January 22, 2015 is not warranted.



	(CONTINUED ON NEXT PAGE)




ORDER

An increased rating of 20 percent, and no higher, for lumbosacral strain and degenerative disc disease for the period prior to January 22, 2015 is granted.

A rating in excess of 40 percent for lumbosacral strain and degenerative disc disease for the period starting January 22, 2015 is denied.




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


